     Case 3:19-cv-00783-E-BN Document 24 Filed 08/19/20             Page 1 of 1 PageID 2880



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MERCY J. B.,                                      §
                                                  §
                    Plaintiff,                    §
                                                  §
V.                                                §            No. 3:19-cv-00783-E-BN
                                                  §
ANDREW M. SAUL,                                   §
Commissioner of Social                            §
Security Administration,                          §
                                                  §
                    Defendant.                    §



            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

           On August 3, 2020, the Findings, Conclusions and Recommendation of the United

     States Magistrate Judge [Dkt. No. 23] (“Report”) was entered, recommending that the Court

     reverse the Commissioner’s decision, and remand the case for further administrative

     proceedings.


           After reviewing the briefs, file, record in this case, and Report, the Court determines

     that the Magistrate Judge’s findings and conclusions are correct and accepts them as those

     of the Court. Accordingly, the Commissioner’s decision is REVERSED; and this case is

     REMANDED for further proceedings consistent with the Magistrate Judge’s Report.


           SO ORDERED this 19th day of August, 2020.




                                                 _____________________________________
                                                 ADA BROWN
                                                 UNITED STATES DISTRICT JUDGE
